Filed 12/14/20 Leon v. Leon CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                       DIVISION FOUR



JOHN OHANIS LEON,                                            B297337

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. 18CHR002133)
         v.

MAIDA LEON,

         Appellant.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Jonathan L. Rosenblum, Judge. Affirmed.
     Agavni Tulekyan for Appellant.
     Noelle M. Halaby for Plaintiff and Respondent.
       Maida Leon appeals from the entry of a domestic violence
restraining order (DVRO) against her. She contends the trial
court committed several errors and ultimately abused its
discretion in granting the DVRO requested by her husband,
respondent John Leon.1 We affirm.
           FACTUAL AND PROCEDURAL HISTORY
I.     DVRO Petition
       John filed a request for a DVRO on December 21, 2018. He
sought protection from Maida for himself and their three-year-old
son, S.L. At the time, Maida and John were married and living
together. John also sought a custody order granting him legal
and physical custody of S.L.
       In an attached declaration, John stated that Maida had a
“violent temper which has grown over the years,” with “escalating
aggression.” He claimed that Maida had engaged in verbal abuse
and “physically attacked” him, and he was terrified of her actions
and concerned for his and S.L.’s safety. John declared that
Maida told S.L. he was “stupid,” yelled and screamed at S.L., and
hit his hands. He noted that S.L. had been diagnosed as autistic
and had associated behavioral issues.
       According to John, on November 30, 2018, Maida was on
the telephone with her mother. From another room, John heard
Maida scream angrily at S.L., who began to cry. When John
went to see what was happening, Maida began yelling at John,
calling him “stupid.” John picked up S.L. While he was holding
the child, Maida “hit and pinched me hard enough that she left a
mark on my arm.” She also continued to scream at him. John

      1We    refer to the parties by their first names to avoid
confusion.




                                   2
called the police the next day, December 1, 2018, and the
Department of Children and Family Services (DCFS) began an
investigation.
       John further stated that while a DCFS social worker was
interviewing him on December 7, 2018, Maida’s brother, Sivak
Kotoian, arrived at their home and “started screaming at me
saying he was going to ‘take care of me.’” John called the police.
John also stated that he had become increasingly concerned for
his and S.L.’s safety over the last several months, that Maida had
threatened that she would “have [her] brother take care of [me]”
and asked him once whether he thought she was going to poison
his food. John stated that Maida had been acting more erratic
and her behavior had become more physically violent. He opined
that Maida’s “volatile attitude” was stressful and detrimental to
S.L.
       The court granted John’s request and issued a temporary
restraining order on December 21, 2018. The court set a hearing
on the permanent restraining order for January 11, 2019.
II.    Maida’s Response
       Maida filed a response to the DVRO request on January 3,
2019. In her declaration, Maida stated that she had filed a
petition for dissolution of marriage on December 21, 2018, the
same day John filed the DVRO request. She claimed that she
and John had been having “irreconcilable differences for several
months,” and he had been “physically and verbally abusive.”
Maida also stated that John had been making changes over the
past six months without her knowledge, including removing
money from their joint bank accounts, removing her from their
home business, changing the locks on the home office and storage
units, taking away her cell phone and social media accounts,




                               3
removing her access to their home security cameras, and
threatening that “if I don’t move out of his home, he will continue
taking more things away until I have nothing left.”
       Maida stated that when the social worker visited on
December 7, 2018, Maida called her brother to help with the
interview because she does not speak English. She claimed that
John started an argument with her brother and then called the
police. Maida stated she learned from the social worker that
John had filed a police report claiming abuse. According to
Maida, the social worker suggested Maida leave the house with
S.L., but Maida decided to stay to ensure stability for S.L.
       Maida contended that John “fabricated the facts regarding
the alleged abuse . . . in order to have me removed from our
home.” She attached a letter from DCFS reporting that the
referral was closed based on a determination that the allegations
of emotional abuse were inconclusive.
       In a supplemental declaration filed February 13, 2019,
Maida stated she was not able to see S.L. for three weeks after
the court granted the temporary restraining order on December
21, 2018. In January 2019, Maida began to have monitored visits
with S.L. She stated that her visits were going “very well” but
that S.L. was having difficulty adjusting to the drastic change, as
she had previously been his primary caregiver. She attached a
letter from the CHIME Institute, stating that she and S.L. had
participated in a toddler early intervention program from July
2017 to June 2018 and that S.L. made “great strides” in his
developmental progress during that time.
       Maida’s attorney also filed a declaration stating that Maida
retained her on December 18, 2018 to prepare her petition for
dissolution of marriage, which Maida filed on December 21, 2018.




                                4
Maida’s attorney also stated that she first received notice of
John’s request for a DVRO late in the evening on December 21,
2018.
III. DVRO Hearings
       The court held hearings on the DVRO on January 11,
February 26, March 4, and March 12, 2019. An Armenian
interpreter assisted Maida during the testimony portion of the
hearings. The trial court admitted into evidence the declarations
filed by both parties.
       John called his brother, Harry Leon, and himself as
witnesses. Harry testified that John called him on November 30,
2018 and reported that Maida had hit John and S.L. John told
Harry that Maida had hit and pinched him and tried to push him
while he was holding S.L. John also sent Harry pictures of
bruises on his arm.
       John testified about the November 30 incident. He stated
that he was in the living room and Maida and S.L. were in the
bathroom, when he heard Maida yell, heard a slap, and then S.L.
started crying. He went into the bathroom and asked what had
happened. Maida said, “he is not listening to me. Your kid is
stupid.” She then left the room and John tried to comfort S.L. As
he was carrying S.L. to his room, Maida hit and pinched John.
She also said, “[M]y brother is going to come and take care of
you.” John acknowledged that he did not call the police on the
day of the incident, because he was afraid that they would take
S.L. and/or arrest Maida. He went to the police station to file a
report the following day. On cross-examination, John testified
that this incident was the first time Maida had hit him.
       John also testified that he had previously seen Maida
exhibit similar behavior toward S.L. She would call S.L. names




                               5
when he would misbehave. He told Maida, “from now on, I am
going to record you. . . . Every time I hear you, that you are doing
something, I am going to record you.” Maida responded that she
did not care.
       John later made two recordings of Maida interacting with
S.L. Over Maida’s objection, John played the recordings for the
court.2 As captured on one of the recordings, John heard Maida
say “I will slap you,” and then heard her slap S.L.
       According to John, Maida became angrier at him the prior
summer when John refused to sponsor her for immigration
proceedings. He said Maida threatened to take S.L. away if he
did not sign the required documents. He denied Maida’s
allegations that he had threatened to take S.L. away from her
and demanded $25,000 to sign her immigration papers. He
denied threatening Maida with deportation if she called the
police. He also denied Maida’s claim that she was unable to
access any of their community funds, testifying that Maida was
able to access their joint bank account and had done so with her
debit card. He confirmed that he put a lock on the door of their
home office because Maida had “sabotaged the business” by
throwing out some items. He also denied Maida’s claim that he
took her cell phone, and presented a phone log showing continued
use of the phone in January. He also testified that Maida hit
their home security cameras with an orange cone and tried to
break them.
       Maida called herself, her brother, Sivak Kotoian, and her


      2 The transcript of these recordings is not in the record on
appeal. The only evidence in the record regarding the recordings
is the parties’ discussion of it during their testimony. We discuss
the admission of the recordings in further detail below.




                                6
mother, Sita Markosian, as witnesses. Maida testified that at the
time of the incident, she and S.L. were talking to Markosian on
the phone through Facetime and they were “laughing, happy.”
John came to the door of the room and told Markosian that she
and Kotoian “hopefully . . . are going to die.” Maida asked John,
“What is going on? What are you saying?” S.L. began to cry
because they were speaking loudly, and John picked him up.
John also pushed Maida. Maida denied punching or pinching
John during the incident.
       Maida denied physically abusing John or S.L. at any time.
She admitted spanking S.L. on the bottom and telling him, “don’t
be stupid.” She also admitted it was her voice on the audio
recordings. At one point on the recording, she called S.L. a
“donkey.” She testified that she often used the word as a joke
and it made S.L. laugh, but in this instance she was angry and
S.L. “was crying loudly because I was also yelling.” But she
claimed that “donkey” in Armenian did not have a derogatory
meaning. She denied slapping S.L. but then admitted “maybe”
slapping his hand, which could be heard on the recording.
       Although Maida stated in her declaration that John had
removed her from all social media accounts, she admitted during
the hearing that she had access to her Facebook and Instagram
accounts. She also admitted that John did not take away her cell
phone, but changed the password. She also recanted her prior
statement in the declaration that John had removed her from
their joint bank accounts. Maida testified that she “believed” it
was true because she tried to use her bank card once and it was
declined. But when she later used her card to access the account,
it worked.
       Maida’s brother testified that he had never seen Maida




                               7
abuse S.L. or John. Maida’s mother, Markosian, testified that
she had never seen Maida abuse S.L., although “sometimes she
gets angry of course.” Markosian also stated that she would
never call someone a “donkey” because “it is a curse.” Markosian
testified that on the day of the incident, she and Maida were on
the phone when John came in and accused Markosian of sleeping
with his uncle. Markosian became angry and hung up.
Markosian also testified that she had never seen Maida abuse
John.
IV. Ruling
       At the conclusion of the hearing, the court issued its ruling
granting the DVRO. The court began by acknowledging that “[i]t
is always difficult to second guess what a parent does, especially
when the parent is the parent of a child with special needs. And
what went through my mind, among other things, as I listened to
the testimony, is that Ms. Leon might be feeling very isolated and
quite possibly a little bit burned out caring for her son. And I
think any child that age can be challenging. You add to it, a
child’s special needs and it is exponentially more difficult. . . .
And I know that Ms. Leon’s English, while workable, is not
perhaps proficient. . . . [¶] All of this is to say that my conclusion
from this testimony is that Ms. Leon is certainly at times and
perhaps all the time under a great deal of stress and I think that
this affects her care-giving and her ability to parent S[.L.]. [¶] So
then I look at the other evidence. And the recording was in my
mind the most striking, literally and figuratively in some ways,
piece of evidence. I think that gave me the closest I will get to a
front row center seat at what life must be like in this household.
[¶] I also saw Mr. Leon’s reaction to it, which was tears, and Ms.
Leon’s reaction to it, which was nothing. [¶] And that made an




                                 8
impression on me.”
        The court next explained the “three aspects” required for a
DVRO. First, the court found the parties had a qualifying
relationship, as they lived together and shared a child. Second,
the court reviewed “the evidence before me to see whether any of
it fits within the categories of domestic abuse,” such as whether
“someone has attacked, struck, threatened, battered.” Here, the
court found that John alleged Maida struck him and also abused
S.L. Third, the court stated it “look[ed] to the burden of proof,
which often is a judge’s best friend, and here it is a lower burden
of proof, which is a preponderance of the evidence. And from that
I conclude that abuse may have happened.”
        Additionally, the court indicated it looked at the parties’
credibility and found that “Mr. Leon and his brother’s story held
together and that their emotions aligned with the facts that they
were telling me. By contrast, when Ms. Leon testified, there were
inconsistencies and the same was true with her brother.”
Finally, the court concluded: “So with all of that in mind, and
with the point that [John’s counsel] made with her closing, which
was the reaction to the recording that we heard, that there wasn’t
an apology, there was no statement that this was a bad day,
there was no acknowledgement that, that Ms. Leon has, I think
by anybody’s estimation, a difficult and seemingly never-ending
task in front of her, so I take all of that into account and I
certainly take no pleasure in granting a restraining order.”
        Accordingly, the court granted a three-year DVRO
protecting John and S.L. and awarded John sole legal and
primary physical custody of S.L., with supervised visitation for
Maida.




                                9
      Maida timely appealed.3
                         DISCUSSION
       Maida contends the trial court committed several errors in
granting John’s request for a DVRO against her. First, she
argues that the court improperly admitted the audio recordings
made by John over her objection that they were made without
her consent. She also contends the court relied on her reactions
to hearing those recordings, even though she was not testifying
as a witness at the time. Second, she claims the court abused its
discretion when it excluded her testimony regarding prior abuse
by John. Finally, she argues that the court failed to make proper
findings of fact to support the DVRO, relying instead on other
proceedings. We conclude that Maida has failed to establish any
of the asserted errors and therefore affirm.
I.     Legal Standards
       Pursuant to the Domestic Violence Prevention Act (DVPA),
(Fam. Code, § 6200 et seq.),4 a court may issue a protective order
“‘to restrain any person for the purpose of preventing a
recurrence of domestic violence and ensuring a period of
separation of the persons involved’ upon ‘reasonable proof of a
past act or acts of abuse.’” (Nevarez v. Tonna (2014) 227
Cal. App. 4th 774, 782 (Nevarez), quoting § 6300.)
       The DVPA defines domestic violence, as relevant here, as
abuse perpetrated against a spouse, cohabitant, or the child of a
party. (§ 6211, subds. (a), (b), & (e).) “Abuse” includes: “(1)
Intentionally or recklessly to cause or attempt to cause bodily
injury[;] . . . (3) To place a person in reasonable apprehension of

      3Respondent has not filed a brief in this appeal.
      4Allfurther statutory references are to the Family Code
unless otherwise indicated.




                                10
imminent serious bodily injury to that person or to another[; or]
(4) To engage in any behavior that has been or could be enjoined
pursuant to Section 6320.” (§ 6203.) The behaviors outlined in
section 6320 include “attacking, striking, . . . threatening, . . .
battering, [or] harassing.” (§ 6320.) The DVPA requires a
showing of past abuse by a preponderance of the evidence. (In re
Marriage of Davila and Mejia (2018) 29 Cal. App. 5th 220, 226
(Davila); see also Cooper v. Bettinger (2015) 242 Cal. App. 4th 77,
90, fn. 14; Gdowski v. Gdowski (2009) 175 Cal. App. 4th 128, 137.)
       “[I]t is a fundamental principle of appellate procedure that
a trial court judgment is ordinarily presumed to be correct and
the burden is on an appellant to demonstrate, on the basis of the
record presented to the appellate court, that the trial court
committed an error that justifies reversal of the judgment.”
(Jameson v. Desta (2018) 5 Cal. 5th 594, 608-609.) We review the
grant or denial of a request for a DVRO for abuse of discretion.
(Davila, supra, 29 Cal.App.5th at p. 226, citing In re Marriage of
G. (2017) 11 Cal. App. 5th 773, 780.) We likewise review the trial
court’s failure to consider evidence in issuing a DVRO for an
abuse of discretion. (See Nevarez, supra, 227 Cal.App.4th at p.
785; Davila, supra, 29 Cal.App.5th at p. 226.).
       “‘To the extent that we are called upon to review the trial
court’s factual findings, we apply a substantial evidence standard
of review.’” (Davila, supra, 29 Cal.App.5th at p. 226, quoting In
re Marriage of G., supra, 11 Cal.App.5th at p. 780.) We “view the
whole record in a light most favorable to the judgment, resolving
all evidentiary conflicts and drawing all reasonable inferences in
favor of the decision of the trial court. (Melissa G. v. Raymond M.
(2018) 27 Cal. App. 5th 360, 373–374.)




                                11
II.   Admission of Recordings
      A.     Background
      John testified during his case-in-chief that, prior to
recording Maida, he warned her that he would do so if she was
acting inappropriately with S.L. John further testified that
Maida told him she did not care. When John sought to introduce
the recordings as evidence, Maida’s counsel objected that the
recordings were made without Maida’s consent. John’s counsel
argued that the recordings were made with Maida’s knowledge.
When questioned by the court, John reiterated that Maida
responded after each warning: “Go ahead. Record me. I don’t
care.” Maida’s counsel asked the court to postpone its ruling on
the admissibility of the recordings until it heard from Maida, as
she would testify that she did not know she was being recorded.
The court agreed that it would “hold off until we have that
testimony. . . . [¶] I’m not saying it won’t come in. But not at this
point.”
      At the next hearing, before John rested, his counsel again
sought to introduce the recordings as part of John’s case-in-chief.
Maida’s counsel renewed her objection and request that the court
wait to rule until after Maida testified. The court noted the
dispute regarding consent to recording, then stated that “just for
the purposes of moving this along, I don’t think there is any harm
in having [John] introduce those as part of your case-in-chief.”
Maida’s counsel again noted that Maida would testify that she
did not give permission to be recorded.
      John’s counsel replied that in addition to John’s testimony
that Maida consented, the recordings were also admissible under
an exception in Penal Code section 633.5, where a person
reasonably believes a recording is necessary to obtain evidence of




                                 12
domestic abuse. The court indicated that “I don’t really think
this is going to be momentous one way or another and I think for
purposes of credibility, let’s just have this as part of your case-in-
chief.”
       John resumed testifying and the recordings were played
and discussed during his testimony. At the close of his case,
John’s counsel moved to admit his exhibits into evidence,
including the recordings. Maida’s counsel did not object.
       Maida did not testify about the recordings or whether she
knew or consented to them. During her closing argument,
Maida’s counsel referred to the recordings that John “took of my
client over the objection that it was made without my client’s
permission.”
       John’s counsel also referenced the recordings during her
closing argument. She argued that Maida had taken no
responsibility for her behavior, noting that Maida “had a smirk
on her face” when John’s counsel asked her: “did you hear your
son crying [on the recordings] and saying, ‘I’m not a donkey, I’m
not a donkey,’ when he was crying?” She argued that Maida
“doesn’t accept responsibility. She didn’t come to the testimony
and say, you know what, I heard that, and I’m really disturbed by
listening to that. And I would never do that again.”
       B.    Analysis
       Maida argues that the court erred in admitting the
recordings over her objection that she did not consent to being
recorded. Under Penal Code section 632, the intentional
electronic recording of a confidential communication without the
consent or knowledge of all parties is illegal, and the recording is
inadmissible (with certain exceptions) in a judicial proceeding.
(Penal Code, § 632, subds. (a) and (d).)




                                 13
       Here, however, John testified that he warned Maida that
he was going to record her when she was abusive toward S.L.,
and Maida told him she did not care. Thus, he met his burden to
establish that the recordings were obtained with Maida’s
knowledge and consent, and were therefore admissible. Despite
her counsel’s objection, Maida did not actually present any
evidence to rebut this showing.5 Although her counsel told the
court that Maida planned to testify to the contrary, she never did
so, and Maida never renewed her objection or asked the court to
revisit its ruling at the close of evidence. As such, it was not an
abuse of discretion for the court to rely on John’s uncontroverted
testimony that Maida knew of and consented to being recorded
and to admit the recordings on that basis.
       We also reject Maida’s contention that the trial court
improperly relied on Maida’s courtroom demeanor—specifically,
her lack of a response when the recordings were played—as
evidence. Contrary to Maida’s suggestion, the record
demonstrates that the trial court considered Maida’s demeanor
and lack of remorse while she was testifying at the hearing. In
her closing arguments, John’s counsel remarked on Maida’s
failure to offer any apology or explanation for her conduct,
although she had the chance to do so when she testified after the
recordings were played. The court expressly cited this same
evidence when finding Maida was less credible because of her
reaction to the recording, noting that “there wasn’t an apology,
there was no statement that this was a bad day, there was no
acknowledgement” by Maida that she was having a difficult time
caring for her son. We find no basis in the record to conclude that

     We note that Maida’s recitation of the facts supporting this
      5

argument is incomplete, if not misleading.




                                14
the trial court relied on Maida’s demeanor off the witness stand.
As such, Maida has not established error.6



III. Exclusion of Prior Abuse
       Maida next argues that the court erred in excluding her
testimony regarding past abuse by John. When Maida sought to
testify regarding abuse by John against her over the past two
years, the court sustained John’s relevance objection. Maida
contends the court was required to consider the “totality of the
circumstances” before issuing a DVRO, and that her testimony
regarding past abuse was relevant as evidence of self-defense and
a “basis for her alleged behavior.”
       Maida acknowledges that she was permitted to testify
regarding her version of the November 30 incident at issue,
including her claim that John pushed her and that she did not
punch or pinch John or S.L. Although she asserts that her
testimony regarding past abuse would have been relevant to a
claim of self-defense, she does not explain how a claim of self-
defense would have been consistent with her testimony here.
Because she testified that she did not respond with force when
John pushed her, there would be no basis for her to claim that
she reacted in self-defense with force she believed necessary to
protect herself. (See Civ. Code, § 50 [“Any necessary force may be

      6We similarly reject Maida’s argument that the trial court
improperly relied on the “lack of an apology” to grant the DVRO.
Maida fails to cite to any authority supporting this assertion.
(See Nein v. HostPro, Inc. (2009) 174 Cal. App. 4th 833, 855 [where
a party “fails to make a legal argument or to cite any legal
authority” in support of a contention, the claim is forfeited on
appeal].) Moreover, as discussed, the court cited Maida’s failure
to apologize or offer an explanation for her behavior heard on the
recordings as evidence supporting its credibility findings.




                               15
used to protect from wrongful injury the person or property of
oneself, or of a . . . child.”]) Nor does she explain the relevance of
any past abuse by John to the evidence that she verbally abused
S.L. and struck the child on more than one occasion. As such, we
find no abuse of discretion in the trial court’s exclusion of the
evidence as irrelevant to John’s allegations of abuse supporting
the DVRO.
IV. Errors in Court’s Findings
       Maida also contends the trial court failed to make proper
findings of fact to support issuance of a DVRO, citing the court’s
statement that “abuse may have happened.” We are not
persuaded.
       As an initial matter, Maida improperly relies on the
requirements for issuing mutual orders restraining both parties
under section 6305. That section requires “detailed findings of
fact indicating that both parties acted as a primary aggressor.”
(§6305, subd. (a)(2); see also Melissa G. v. Raymond M., supra, 27
Cal.App.5th at p. 373 [“[t]he court erred when it issued the
mutual order without making the findings required under section
6305”].)
       Here, issuance of the single restraining order did not
trigger the requirements of section 6305. As noted above, under
section 6300, the trial court may issue a restraining order under
the DVPA upon proof of “reasonable proof of a past act or acts of
abuse.” (Nevarez, supra, 227 Cal.App.4th at p. 783; see also
Nakamura v. Parker (2007) 156 Cal. App. 4th 327, 334 [“A trial
court is vested with discretion to issue a protective order under
the DVPA simply on the basis of an affidavit showing past
abuse.”].)




                                 16
       We also disagree that the evidence was insufficient to
support a finding of reasonable proof of past acts of abuse by
Maida. Her description of the alleged abuse as “a single incident
where Respondent accused Maida’s mother of sleeping with his
uncle and thereafter Appellant pinched or hit Respondent one
time” is both inaccurate and incomplete. In addition to the
November 30 incident, John testified that Maida was verbally
abusive to him and to S.L. on numerous occasions, and that she
hit or slapped S.L. John also presented two recordings to support
his allegations regarding Maida’s behavior toward S.L., as well as
photographs showing bruising to John’s body from the November
30 incident. The court found John and his brother’s testimony
credible. Conversely, while it sympathized with Maida’s position,
the court found her testimony, as well as her brother’s, lacked
credibility. The court was entitled to consider all of the evidence
and to weigh the credibility of the parties. We will not revisit
these assessments on appeal. “‘It is the trial court’s role to assess
the credibility of the various witnesses, to weigh the evidence to
resolve the conflicts in the evidence. We have no power to judge
the effect or value of the evidence, to weigh the evidence, to
consider the credibility of witnesses or to resolve conflicts in the
evidence or the reasonable inferences which may be drawn from
that evidence.’” (Nevarez, supra, 227 Cal.App.4th at p. 786,
quoting In re Casey D. (1999) 70 Cal. App. 4th 38, 52–53.) The
trial court’s statement at the hearing that “abuse may have
happened,” cannot be considered alone. When considered in
combination with the court’s detailed findings regarding the
parties’ credibility, the evidence of abuse, and the burden of
proof, substantial evidence supports a finding of abuse by Maida.




                                 17
       Maida also argues that the court “decided to grant the
restraining order based on the answers to his questions regarding
the parallel divorce proceedings.” This contention is not
supported by the record. Following closing arguments, the court
indicated it had “a couple questions” for both parties “and then I
will, based on your answers, I will rule.” The court then asked
whether, if it granted the DVRO and issued visitation orders,
those orders would be “at cross-purposes” with any orders made
at an upcoming hearing in the divorce proceeding. John’s counsel
answered that there was no conflict. The court also confirmed
with John’s counsel that the requested permanent DVRO was the
same in scope as the previously-issued temporary order, and that
the visitation monitor was a professional monitor.
       Maida suggests that these questions and statements by the
court show an improper reliance on other proceedings. We
disagree. The record here demonstrates that the court inquired
about the divorce proceedings for the sake of consistency in ruling
on child custody and visitation. We find no indication, nor does
Maida point to any, that the court relied on findings made in
another proceeding as a substitute for the requisite finding of
abuse here. As such, the cases Maida cites are inapposite. (See
Lugo v. Corona (2019) 35 Cal. App. 5th 865, 870 [finding that
“criminal and civil protective orders may coexist, and . . . [t]he
trial court therefore erred by summarily denying Lugo’s DVRO
request on the basis that a criminal protective order was already
in place”]; Isidora M. v. Silvino M. (2015) 239 Cal. App. 4th 11, 23
[“the trial court erred in substituting the bare fact of Isidora’s
guilty plea to a charge of domestic violence for detailed findings
of fact indicating that she acted primarily as an aggressor and
not primarily in self-defense as required by section 6305” for




                                18
entry of mutual restraining orders].)
       Accordingly, we conclude that Maida has not established
that the court erred in granting the DVRO. Because we have
found no error, we also reject Maida’s claim that the combination
of errors cumulatively “resulted in an unfair trial.”
                          DISPOSITION
       The judgment is affirmed. Respondent may recover his
costs on appeal.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                          COLLINS, J.

We concur:



MANELLA, P. J.



CURREY, J.




                               19